DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 19, it is unclear whether Applicant is claiming option 1 or option2 a presented below:
	Option 1:
the header includes both #1) a bit value... and #2)a context identifier...

Option 2:
the header includes a bit value indicating that the header is both #1) associated with a control operation and #2) a context identifier...


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-18 and 24-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baudoin et al. US 2014/0355516 (hereinafter Baudoin).

Regarding claim 1, Baudoin teaches a method of wireless communication performed by a transmitter device [Baudoin, Figures 1 & 4], comprising: 
determining whether a packet, to be transmitted by the transmitter device, is compressed (the transmitting side considers the frames and generates for all or some (indicating a determination) based on whether the frames have fields which have been suppressed (effectively compressing the frame) a context information/PHSI for the frame)[Baudoin, Figure 2C, ¶13-¶16];
generating a header for transmission of the packet based at least in part on the determination, wherein the header includes a context identifier indicating whether the packet is compressed (the context is generated by placing generated context identifiers/pHSI into the header of each frame which has been subjected to field suppression (interpreted as compression)) [Baudoin, Figure 2C, ¶13-¶25, ¶51 and ¶57]; and 


Regarding 2, Baudoin teaches the method of claim 1, further comprising: determining, prior to determining whether the packet is compressed, whether the header is to be associated with a control operation or a non-control operation (According to Baudoin which teaches that prior to suppressing fields in the packet, which is interpreted as determining whether the packet is compressed by, a determination is made of whether the header is to be associated with a control or non-control operation by determining whether the packet will be transmitted in its entirety with an associated context identifier/PHSI of the extension for fulfilling the control operation of context setup and a context acknowledgement, as per Figures 2C and Figure 4 of Baudoin, so that performed compression may be determined on subsequent frames [Baudoin, Figures 2C- 4, ¶51-¶53 and ¶57]),
 wherein generating the header further comprises: generating the header including a bit value indicating whether the header is associated with the control operation or the non-control operation (the PHSI is a bit value included with the header indicating whether the header is associated with the control operation or the non-control operation to setup a context or acknowledge or a non-control operation such as a compressed transmission)[Baudoin, Figures 2C-4, ¶6, ¶50-¶51 (PHSI/context bytes-bit value, wherein the PHSI for an setup/in-use/used context that is sent in the header of the DVBP frame indicates a non-control operation of regular compressed transmissions or replacement of a prior setup context), ¶57 (PHSI for an unused/to-be-setup context that is added to the extension/header may be sent with the entirety of the Ethernet frame in the extension is associated with context/PHSI setup and acknowledgement)]. 



Regarding claim 4, Baudoin teaches the method of claim 2, wherein, when the header is associated with the control operation, the context identifier indicates the control operation (when the header, as per Baudoin, Figure 2C and Figure 4, is associated with the control operation being the context setup or acknowledgement thereof (associating the header of the frame with the context identifier shown as PHSI), wherein the PHSI, interpreted as the context identifier, indicates the control operation (as per Figure 4 wherein the PHSI is an indication of the control operation for context setup and acknowledgement) for unused context/PHSI identifiers when building the CDB as shown in Figure 2C). 

Regarding claim 5, Baudoin teaches the method of claim 1, wherein the packet is transmitted as a payload associated with the header [See Baudoin, Figure 2C the DVB-P frame comprises the payload EPL associated with the header]. 

Regarding claim 6, Baudoin teaches the method of claim 1, wherein the packet is associated with an Ethernet protocol (the DVB frame is associated with the Ethernet protocol as it operates in associated with an Ethernet frame/Ethernet protocol [Baudoin, ¶57, ¶61 and also see ¶2-¶7]). 


8. The method of claim 1, wherein the context identifier indicates that the packet is compressed when the context identifier comprises a particular bit sequence [the attached context identifier described as the PHSI which is a particular bit sequence being about 3-bytes in length is utilized to indicate that the frame is compressed as it is attached to the compressed frame as per Baudoin, ¶50-¶51 ¶53-¶54].

Regarding claim 10, Baudoin teaches a method of wireless communication performed by a receiver device, comprising: 
receiving a packet associated with a header [Baudoin, Figure 3, ¶54  (receiving the frame with a header)]; 
determining, based at least in part on a context identifier of the header, whether the packet is compressed (Baudoin suggests that if the context identifier/PHSI is received at the reception side as part of the header then the frame is compressed and should be processed to reconstruct the uncompressed frame [Baudoin, Figure 3, ¶52-¶54]); and 
processing the packet based at least in part on the determination  (Baudoin suggests that if the context identifier/PHSI is received at the reception side as part of the header then the frame is compressed and should be processed to reconstruct the uncompressed frame [Baudoin, Figure 3, ¶52-¶54]). 

Regarding claim 11, Baudoin teaches the method of claim 10, further comprising: determining whether the header is associated with a control operation or a non-control operation based at least in part on a bit value, included in the header, indicating whether the header is associated with the control 

Regarding claim 12, Baudoin teaches the method of claim 11, wherein the control operation includes at least one of: a context setup, an acknowledgment associated with a context setup, a context deletion, or an acknowledgment associated with a context deletion [See the rationale applied to the rejection of claim 3. Similar rationale is applied to the rejection of claim 12.]
 
Regarding claim 13, Baudoin teaches the method of claim 11, wherein, when the header is associated with the control operation, the context identifier indicates the control operation [See the rationale applied to the rejection of claim 4. Similar rationale is applied to the rejection of claim 13.]
 
Regarding claim 14, Baudoin teaches the method of claim 11, further comprising: performing the control operation or the non-control operation [The reception side may perform a control operation such as adding the context ID/PHSI to the CDB for a context setup operation or acknowledgement as shown in Figures 2C-4 or may perform a non control operation such as normal transmission/reception and construction/reconstruction of the uncompressed/compressed frames as shown in Figures 2C-3C]. 

Regarding claim 15, Baudoin teaches the method of claim 10, wherein the packet is received as a payload associated with the header [Baudoin, Figure 3, ¶51-¶52 & ¶54 (frame is received as payload associated with the header shown in Figure 3)]. 
Regarding claim 16, Baudoin teaches the method of claim 10, wherein the packet is associated with an Ethernet protocol [See the rationale applied to the rejection of claim 6. Similar rationale is applied to the rejection of claim 16.]

Regarding claim 17, Baudoin teaches the method of claim 10, wherein the header is or comprises an Ethernet Header Compression header [See the rationale applied to the rejection of claim 7. Similar rationale is applied to the rejection of claim 17]. 

Regarding claim 18, Baudoin teaches the method of claim 10, wherein the context identifier indicates that the packet is compressed when the context identifier comprises a particular bit sequence [See the rationale applied to the rejection of claim 8. Similar rationale is applied to the rejection of claim 18].
Regarding claim 24, Baudoin teaches a transmitter device for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: determine whether a packet, to be transmitted by the transmitter device, is compressed (the transmitting side considers the frames and generates for all or some (indicating a determination) based on whether the frames have fields which have been suppressed (effectively compressing the frame) a context information/PHSI for the frame)[Figure 2C, ¶13-¶16]; 
generate a header for transmission of the packet based at least in part on the determination, wherein the header includes a context identifier indicating whether the packet is compressed (the context is generated by placing generated context identifiers/pHSI into the header of each frame which has been subjected to field suppression (interpreted as compression)) [Figure 2C, ¶13-¶25, ¶51 and ¶57]; and 
transmit the packet and the header [The frame, including the payload and the header having context information/PHSI are transmitted as per Baudion, Figure 2C, ¶13-¶17, ¶51 & ¶57].


 
Regarding claim 26, Baudion teaches the transmitter device of claim 25, wherein the control operation includes at least one of: a context setup, an acknowledgment associated with a context setup, a context deletion, or an acknowledgment associated with a context deletion [Baudoin, Figure 4, ¶6, 

Regarding claim 27, Baudion teaches the transmitter device of claim 25, wherein, when the header is associated with the control operation, the context identifier indicates the control operation (when the header, as per figure 2C and Figure 4, is associated with the control operation being the context setup or acknowledgement thereof (associating the header of the frame with the context identifier shown as PHSI), wherein the PHSI, interpreted as the context identifier, indicates the control operation (as per Figure 4 wherein the PHSI is an indication of the control operation for context setup and acknowledgement) for unused context/PHSI identifiers when building the CDB as shown in Figure 2C). 

Regarding claim 28, Baudion teaches the transmitter device of claim 24, wherein the packet is transmitted as a payload associated with the header [See Figure 2C the DVB-P frame comprises the payload EPL associated with the header]. 

Regarding claim 29, Baudion teaches the transmitter device of claim 24, wherein the packet is associated with an Ethernet protocol (the DVB frame is associated with the Ethernet protocol as it operates in associated with an Ethernet frame/Ethernet protocol [¶57, ¶61 and also see ¶2-¶7]). 

Regarding claim 30, Baudion teaches the transmitter device of claim 24, wherein the header is or comprises an Ethernet Header Compression header [Baudoin, Figures 2C-3 (The Ethernet header is comprised of a compressed header which has fields that are suppressed prior to transmission)].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Baudoin as applied to claim 1 above, and further in view of Engwer US 2002/0085631 (hereinafter Engwer).
Regarding claim 9, Baudoin teaches the method of claim 1 which utilizes context identifiers, shown a PHSI byte values to convey context information about transmitted data frames (see the rejection of claim 1 above), but it does not teach wherein, when the packet is not compressed, the context identifier indicates a compression or decompression state for the packet. 
However, Engwer teaches wherein, when the packet is not compressed, the context identifier indicates a compression or decompression state for the packet [Engwer, ¶34]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Baudoin, indicating that a frame may be wireless transmitted .

Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Baudoin, in view of Rochon et al. US 2010/0172375 (hereinafter Rochon).

Regarding claim 19, Baudoin teaches a method of wireless communication performed by a wireless communication device [Baudoin, Figure 1], comprising: 
generating a packet associated with a header (In Baudoin, the frame/packet is generated for the transmission in Figure 4 wherein the frame/packet is associated with a header as shown in Figure 2C.), 
wherein the header includes a bit value indicating that the header is associated with a control operation and a context identifier indicating a context associated with the packet; and transmitting the packet (Baudoin suggests that a header may be associated with a control operation, such as the context setup/ack procedure of Figure 4 of Baudoin. Additionally, Baudoin teaches wherein the context identifier/PHSI indicates a context associated with the packet/frame which is to be used for compression and decompression/reconstruction of the frame/packet as per Baudoin, Figure 3, ¶51-¶57), but it does not explicitly teach wherein the header includes both a bit value and a context identifier that are separate and distinct. 
However, Rochon teaches wherein header includes both a bit value associated with a control operation (generation value which may be changed each time the context between the compressor and 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date to combine the teachings of Baudoin, indicating that a frame may be wireless transmitted via a communication network wherein the frame which may be compressed and further processed to comprises context id information within the header, with the teachings of Rochon indicating that the header includes both a bit value associated with a control operation (generation value which may be changed each time the context between the compressor and decompressor changes/updates, which is a control operation such as a control setup as per Rochon ¶45-¶46 and ¶52) and a context identifier [Rochon, Figure 3, ¶45-¶47] that are separate and distinct. The resulting benefit of the combination would have been the ability to increase efficiency in processing the frame by conveying within the single communication a plurality of control information within the communicated frame for processing the frame using its proper context profile reducing the need to wait for or consume additional processing resources to encounter the plurality of control information that would be communicated within the frame.

Regarding claim 20, the combination of Baudoin, in view of Rochon teaches the method of claim 19, wherein the control operation includes transmitting an acknowledgment associated with a context setup or a context deletion associated with the context identifier [Baudoin, Figure 4, ¶6, ¶50-¶51 (PHSI/context bytes-bit value) & ¶57 (PHSI sent with the entirety of the ethernet frame in the extension is associated with context/PHSI setup and acknowledgement, wherein the acknowledgement is sent/transmitted as part of the control operation associated with the context setup)]. 



Regarding claim 22, the combination of Baudoin, in view of Rochon teaches the method of claim 19, wherein the packet includes a data payload [Baudoin, Figures 2C-3 (frame includes a payload)]. 

Regarding claim 23, the combination of Baudoin, in view of Rochon teaches the method of claim 19, wherein the header is or comprises an Ethernet Header Compression header [Baudoin, Figures 2C-3 (The Ethernet header is comprised of a compressed header which has fields that are suppressed prior to transmission)]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/               Primary Examiner, Art Unit 2467